

115 HRES 77 IH: Encouraging the development of best business practices to fully utilize the potential of the United States.
U.S. House of Representatives
2017-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 77IN THE HOUSE OF REPRESENTATIVESJanuary 31, 2017Mr. Thomas J. Rooney of Florida (for himself and Mr. Hastings) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONEncouraging the development of best business practices to fully utilize the potential of the United
			 States.
	
 Whereas the Rooney Rule, formulated by Daniel Rooney, chairman of the Pittsburgh Steelers football team in the National Football League (referred to in this preamble as the NFL), requires each NFL team with a job opening for a coach or general manager position to interview at least 1 minority candidate for that position;
 Whereas the Rooney Rule has been successful in increasing minority representation in higher leadership positions in professional football, as shown by the fact that, in the 80 years between the hiring of Fritz Pollard as coach of the Akron Pros and the implementation of the Rooney Rule in 2003, only 7 minority head coaches were hired but, since 2003, 15 minority head coaches have been hired;
 Whereas the Rooney Rule has demonstrated that once highly qualified and highly skilled diversity candidates are given exposure during the hiring process, the abilities of those diversity candidates can be better utilized;
 Whereas the RLJ Rule, formulated by Robert L. Johnson, founder of Black Entertainment Television (commonly known as BET) and The RLJ Companies, and based on the Rooney Rule from the NFL, similarly encourages companies to voluntarily establish a best practices policy to identify minority candidates and minority vendors by implementing a plan to interview—
 (1)not fewer than 2 qualified minority candidates for each managerial opening at the director level and above; and
 (2)not fewer than 2 qualified minority-owned businesses before approving a vendor contract; Whereas, according to Crist-Kolder Associates, as cited in the Wall Street Journal, at the top 668 companies in the United States, less than 10 percent of Chief Financial Officers are African-American, Hispanic, or of Asian descent;
 Whereas underrepresented groups contain members with the necessary abilities, experience, and qualifications for any position available;
 Whereas business practices such as the Rooney Rule or the RLJ Rule are neither employment quotas nor Federal law but rather voluntary initiatives instituted by willing entities to provide the human resources necessary to ensure success;
 Whereas experience has shown that people of all genders, colors, and physical abilities can achieve excellence;
 Whereas the increased involvement of underrepresented workers would improve the economy of the United States and the experience of the people of the United States; and
 Whereas ensuring the increased exposure, and resulting increased advancement, of diverse and qualified candidates would result in gains by all people of the United States through stronger economic opportunities: Now, therefore, be it
	
 That the House of Representatives encourages each corporate, academic, and social entity, regardless of size or field of operation, to—
 (1)develop an internal rule modeled after a successful business practice, such as the Rooney Rule or RLJ Rule, and, in accordance with title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.), adapt that rule to specifications that will best fit the procedures of the individual entity; and
 (2)institute the individualized rule described in paragraph (1) to ensure that the entity will always consider candidates from underrepresented populations before making a final decision with respect to selecting a business vendor or filling a leadership position.
			